Citation Nr: 1030248	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-15 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hysterectomy due to 
fibroids with left ovarian cystectomy and cystotomy repair 
(claimed as an irregular menstrual cycle), to include as due to 
undiagnosed illness.

2.  Entitlement to a temporary total disability evaluation due to 
surgical convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from August 14, 1980 to December 
15, 1980 and from September 20, 1990 to July 7, 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs in Montgomery, Alabama.

In her May 2008 substantive appeal, the Veteran requested to 
testify during a hearing before the Board in Washington, DC.  She 
was scheduled for the hearing in October 2009 but, in an August 
2009 written statement, requested to testify at a hearing at the 
RO before a Veterans Law Judge.  In September 2009, the Board 
remanded the Veteran's case to the RO to comply with her request.  
She was scheduled for a Board hearing in June 2010 but cancelled 
that hearing and did not request that it be rescheduled.  As 
such, the Board is of the opinion that all due process 
requirements were met regarding the Veteran's hearing request.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that she experienced irregular menstrual 
bleeding during her active service that, she claims, is one of 
the most typical symptoms of fibroids and represented the onset 
of her current gynecological problems.  

In May and June 2008 written statements, the Veteran argues that, 
prior to entering basic training in August 1980, there was no 
evidence that she experienced a gynecological disorder.  She 
maintains that, on November 6, 1980, she was diagnosed with 
primary dysmenorrhea (menstrual cramps and abdominal pain) and, 
on December 15, 1980, she was diagnosed lower abdominal pain and 
menstrual pain that was treated with prescribed medication.  
According to the Veteran, these clinical entries were signs of 
menstrual distress that represented the onset of her 
gynecological problems that culminated in her February 28, 2007 
total abdominal hysterectomy with incidental cystotomy and left 
ovarian cystectomy.

Service records indicate that, when examined for enlistment into 
the United States Army Reserve in June 1980, a gynecological 
disorder was not noted, and the Veteran was found qualified for 
enlistment.  

A clinical record dated on November 29, 1980 indicates that the 
Veteran was seen with complaints of menstrual cramps for one day 
and appeared to be having abdominal pains.  The assessment was a 
need to rule out pelvic inflammatory disease and she was referred 
to a physician.  According to the examining physician's notes, 
the Veteran had lower abdominal pain (menstrual cramps) and had 
that kind of pain every month with her period.  Physical 
examination was unremarkable and the diagnosis was menstrual 
pain.  

Two October 1990 Individual Sick Slips indicate that the Veteran 
had an irregular menstrual cycle.  An April 1991 redeployment 
examination report is not referable to a gynecological disorder.

Post service, a March 2007 VA discharge summary indicates that 
the Veteran was hospitalized for treatment of uterine fibroids 
and menorrhagia.  She had a three-month history of irregular 
cycles and menorrhagia and reported that she was previously 
diagnosed with fibroids.  In February 2007, she underwent a total 
abdominal hysterectomy with incidental cystotomy and left ovarian 
cystectomy.

The Board is of the opinion that the Veteran should be afforded a 
VA examination to determine the etiology of her gynecological 
problems.  Efforts should also be undertaken to ensure that her 
complete VA treatment records have been obtained.  

Finally, since the award of service connection for a hysterectomy 
due to fibroids with left ovarian cystectomy and cystotomy repair 
(claimed as an irregular menstrual cycle) could impact the 
Veteran's claim for a temporary total disability rating under 38 
C.F.R. § 4.30 for a total abdominal hysterectomy, the two issues 
are inextricably intertwined.  See Smith (Daniel) v. Gober, 236 
F.3d 1370, 1373 (Fed. Cir. 2001) (to the effect that where the 
facts underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together).  As 
such, the claim of entitlement to a temporary total disability 
rating for convalescence is deferred, pending complete 
development of the Veteran's claim for service connection for a 
hysterectomy due to fibroids with left ovarian cystectomy and 
cystotomy repair.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding 
the Veteran's treatment for gynecological 
problems from the VA Medical Centers in 
Birmingham, Alabama, and Tuscaloosa, 
Alabama, from 1991 to present.

2.  Thereafter, schedule the Veteran for a 
VA gynecological examination.  The claims 
folders and a copy of this remand are to 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any gynecological 
disorder (i.e., fibroids, ovarian cysts, 
menorrhagia, etc.) had its clinical onset 
during active service or is related to any 
in-service disease, event, or injury.  

In providing this opinion, the examiner is 
specifically requested to discuss the 
significance of the complaints and 
findings in November 1980 and October 1990 
(see e.g., November 29, 1980 and October 
22 and October 24, 1990 service treatment 
records), and whether they represented the 
onset of any post-service gynecological 
disorder(s).

A complete rationale should be provided 
for all opinions rendered.

3.  After completion of the above, review 
the examination report.  If the report 
does not include adequate response(s) to 
the specific opinion requested, the report 
must be returned for corrective action.

4.  Finally, the Veteran's claims should 
be readjudicated.  If the benefits sought 
on appeal are not granted, the Veteran and 
her representative should be furnished a 
supplemental statement of the case and 
provided an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


